Citation Nr: 1809954	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for a low back disability. 

2.  Entitlement to an initial increased rating higher than 20 percent for right lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:  Agent James Perciavalle


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

	

INTRODUCTION

The Veteran served on active duty from July 1974 to February 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
In a February 2012 written statement, the Veteran withdrew his previous request for a Board hearing.  

In December 2016, the Board denied the Veteran's claim for an increased rating in higher than 20 percent for his service-connected low back disability.  Also in December 2016, the Board granted a separate 20 percent rating for right lower extremity neuropathy related to the Veteran's low back disability.  The Veteran appealed the denial of ratings higher than 20 percent for these disabilities to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court granted a Joint Motion for Remand (JMR), thereby vacating the Board's decision and remanding the issues for development consistent with the terms of the JMR.

In September 2017 and November 2017, the Veteran underwent VA spine examinations, apparently related to his claim for compensation for gastric bypass surgery/convalescence as related to his service-connected back disability.  In light of the need to remand the claim for further evidentiary development, the RO will have opportunity to consider this new evidence on remand as the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

Low Back 

The September and November 2017 VA spine examination reports are not adequate for rating purposes because they do not fully comply with the Court's decision in Correia v. McDonald.  8 Vet. App. 158 (2016).  The September 2017 examiner noted that there was no pain with passive range of motion testing but did not provide range of motion findings in degrees for passive range of motion.  The November 2017 examiner did not provide active and passive range of motion testing results.  This information is necessary because the Veteran's disability ratings depend on his range of motion.  The reports also do not comply with the Court's decision in Sharp v. Shulkin because the examiners did not estimate functional loss in degrees during flare-ups based on lay and medical evidence.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

In re-adjudicating the case, the RO should note the JMR's directive regarding protected disabilities and 38 C.F.R. § 3.951 (the federal regulation providing that a disability continuously rated for 20 or more years shall not thereafter be rated at less, except upon showing that such rating was based on fraud).  Importantly, however, that protection prevents VA from reducing the rating, but allows VA to switch the diagnostic code under which the protected disability is rated.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (holding that service connection for a disability is not severed simply because the diagnostic code associated with it was corrected to more accurately determine the benefit to which the veteran is entitled).  Multiple ratings are possible only if these ratings would constitute not pyramiding.  (Pyramiding is the impermissible the evaluation of the same manifestations of a disability under various diagnoses).  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, (1994) (the critical element is that none of the symptoms for any condition is duplicative of or overlapping with symptoms of the other condition); see also Murray v. Shinseki, 24 Vet. App. 420 (2011) (hold that switching a diagnostic code when the veteran was entitled to two separate ratings violated 38 C.F.R. § 3.951(b)).  The RO should consider all applicable diagnostic codes and assign the Veteran the most favorable rating his under his current diagnostic code 5243 or any other applicable diagnostic code or codes.  

Radiculopathy

This issue is remanded as intertwined with the back disability on appeal because the VA spine examiner will describe the Veteran's radiculopathy symptoms and provide relevant examination findings.  However, the Board also notes that the November 2017 spine examination report is inadequate because the examiner notes sciatic nerve impairment and radiculopathy symptoms, but then improbably concludes that the Veteran's right lower extremity is not affected by radiculopathy.  On remand, the examiner should fully describe the Veteran's radiculopathy symptoms as specifically directed below. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified treatment records related to the claims on appeal.  

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected low back and radiculopathy disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  

All necessary diagnostic testing should be performed.  
The examiner must note the Veteran's current back disabilities and the date of each diagnosis.  The examiner must describe all impairments of the Veteran's disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  If there is more than one current back diagnosis, the examiner should, to the extent feasible, attribute specific symptoms to each diagnosis.  

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  If pain is noted during this testing, the examiner should note the degree at which the pain starts for both active and passive range of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's back disability (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups should be expressed in degrees of additional range of motion loss.  

For radiculopathy:

The examiner should classify the impairment shown as mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerves (and explain the rationale for assigning such classification).  The examiner should also note whether there is associated marked muscle atrophy and whether the Veteran's radiculopathy symptoms are sensory, motor, or both.  These opinions should be based upon the lay and medical evidence of record including findings of decreased reflexes and right lower extremity weakness noted in prior treatment records.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his agent the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


	(CONTINUED ON NEXT PAGE)







The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2017).

